Exhibit 99.1 Genie Energy Ltd. Reports Second Quarter 2014 Results NEWARK, NJ — August 7, 2014:Genie Energy Ltd. (NYSE: GNE, GNEPRA) reported revenue of $48.8 million and a net loss attributable to common stockholders of $5.2 million ($0.24 per fully diluted share), for the second quarter, the three months ended June 30, 2014. · In Israel, the Northern District Planning and Building Committee has voted to approve an application by Genie Energy’s Afek subsidiary to conduct an oil and gas drilling exploration program within its license area in Northern Israel. Exploratory drilling could begin as soon as the current quarter.The Company is optimistic that the license area contains a significant amount of oil and gas; · Despite the impact of remaining costs related to last winter’s ‘polar vortex’, IDT Energy delivered Adjusted EBITDA* of $1.1 million compared to an Adjusted EBITDA loss of $764 thousand in the prior quarter and Adjusted EBITDA of $751 thousand in the year ago quarter; · IDT Energy’s ‘polar vortex’ related rebates to customers totaled approximately $4.7 million; · Pursuant to an amended compensation package and subsequent to the quarter close, Howard Jonas, Genie Energy’s Chairman and CEO, purchased 3,600,000 shares of Class B Common Stock from the Company for $24,552,000 in cash. MANAGEMENT COMMENTS Howard Jonas, Genie Energy’s Chairman and CEO, said, “The decision by Israel’s Northern District Planning and Building Committee to approve our application for an exploratory drilling program marks an important milestone.I thank the members of the Committee for their careful evaluation of the evidence and balanced consideration of the issues.We look forward to working with local residents and concerned parties to preserve the area’s natural resources and protect their quality of life during the exploratory drilling program.” Geoff Rochwarger, Genie Energy’s Vice Chairman and CEO of IDT Energy, added, “During the second quarter, we made great progress in recovering from the ‘polar vortex’ that made this past winter so challenging for our customers, for our Company, and for the entire retail energy industry.In addition to absorbing much of the winter’s extraordinary wholesale energy cost increases ourselves, we rebated a total of $4.7 million to customers to help reduce the impact of these price spikes on our customers.Customer churn, though still high, has peaked and is heading down toward a normalized range.Looking ahead, we are working hard to return to meter and RCE growth later this year.” GENIE ENERGY 2Q14 CONSOLIDATED RESULTS $ in millions, except EPS 2Q14 1Q14 2Q13 YoY Change (%/$) Revenue $ $ $ )% Gross profit $ $ $ +14.9 % Gross margin percentage % % % +540 basis points SG&A expense $ $ $ +10.6
